AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified}                                                           Pagel of l



                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                            AMENDED
                     United States of America                JUDGMENT IN A CRIMINAL CASE
                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                        Martin Jimenez-Perez                                      Case Number: 2: l 9-mj-8768




REGISTRATION NO. 16703308                                                         1

THE DEFENDANT:                                                                                MAR 2 2 2019
                                                                                                                                 ·-·---...
 IZI pleaded guilty to count(s) 1 of Complaint                                           CLERIC u.s. 01STR1CT   c                      '
                                                                                      SOUTHERN DI
 D was found guilty to count(s)                                                       sv
      after a plea of not guilty.                                                                . :_;  J11':,;
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following OD"ense(s)(
                                                                                                                           IJ    '·:···
Title & Section                      Nature of Offense                                                              Count Na.mbe~ijl
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                    1      ..
                                                                                                                          .c-   '
                                                                                                                          w
                                                                                                                          (Jj
 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    D TIME SERVED                           IZI                   60                    days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                                                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, March 19, 2019
                                                                         Date of Imposition of Sentence


Received        v   ...__,. 1   ,    - ,_...   o.
                                                                         ~~
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        2: l 9-mj-8768
